Citation Nr: 0913184	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-19 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Propriety of the reduction in evaluation from 40% to 20% for 
chronic lumbar strain with thoracolumbar scoliosis, as of May 
1, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from September 1987 
to April 1989.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.


FINDINGS OF FACT

1.	In an October 2004 rating decision, the RO notified the 
Veteran of a proposed rating reduction in the evaluation 
for his service-connected chronic lumbar strain with 
thoracolumbar scoliosis, from 40 percent to 10 percent; he 
was provided sufficient time to present new evidence and 
was afforded an opportunity to request a pre-decisional 
hearing.

2.	A February 2005 rating decision reduced the evaluation for 
the Veteran's service-connected chronic lumbar strain with 
thoracolumbar scoliosis, from 40 percent to 20 percent, 
effective May 1, 2005.

3.	At the time of the February 2005 rating reduction, a 40 
percent evaluation for the Veteran's chronic lumbar strain 
had been in effect since August 14, 1998, greater than 
five years.

4.	The RO's decision to reduce the Veteran's evaluation from 
40 percent to 20 percent was based on one VA examination 
and was not supported by all of the evidence contained in 
the record at the time the reduction was made.


CONCLUSION OF LAW

The reduction in the disability evaluation of the Veteran's 
service-connected chronic lumbar strain with throacolumbar 
scoliosis from 40 to 20 percent, effective May 1, 2005, was 
improper, and the requirements for restoration have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 
4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

In October 2004, the RO proposed to reduce the Veteran's 40 
percent disability evaluation for chronic lumbar strain with 
thoracolumbar scoliosis to 10 percent disabling.  A reduction 
to 20 percent was accomplished in a February 2005 rating 
decision, effective May 1, 2005.  The provisions of 38 C.F.R. 
§ 3.105(e) state that, when a reduction in evaluation of a 
service-connected disability is considered warranted, and a 
reduction will result in a decrease in payment of 
compensation benefits being made, a rating proposing 
reduction will be prepared setting forth all material facts 
and reasons.  The beneficiary will be notified and furnished 
detailed reasons therefore and given 60 days for presentation 
of additional evidence to show that compensation payments 
should be continued at the current level.  If additional 
evidence is not received within that period, a final rating 
action will be taken and the award will be reduced effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  See 38 C.F.R. § 3.105(e) (2008).

In addition, the advance written notice concerning a proposed 
rating reduction must inform the beneficiary that he has a 
right to a predetermination hearing provided that a request 
for such a hearing is received by VA within 30 days from the 
date of the notice.  38 C.F.R. § 3.105(i) (2008).  The 
procedural framework and safeguards set forth in 38 C.F.R. § 
3.105 governing rating reductions are required to be followed 
by VA before it issues any final rating reduction.  See Brown 
v. Brown, 5 Vet. App. 413, 418 (1993).

In the instant case, the RO procedurally complied with 38 
C.F.R. § 3.105 regarding the manner in which appellant was 
given notice of the proposed rating reduction and the 
implementation of that reduction.  In October 2004, notice of 
the proposed rating reduction was provided, informing the 
Veteran that a July 2004 VA examination and VA treatment 
records had shown an improvement in his lumbar spine 
disorder.  The October 2004 notice informed the Veteran that 
he could submit additional evidence to show that the 
compensation payments should not be reduced.  Furthermore, 
the Veteran was informed that if no additional evidence was 
received within 60 days, his disability evaluation would be 
reduced.  Finally, the October 2004 notice letter advised the 
Veteran of his right to request a pre-decisional personal 
hearing to present evidence or argument.  Thus, the Board 
finds that the RO has fulfilled its procedural requirements 
set forth under 38 C.F.R. § 3.105 for rating reductions.  The 
Board will now consider the propriety of the rating 
reduction.

At the time of the reduction in the instant case, a 40 
percent rating for the Veteran's service-connected chronic 
lumbar strain with thoracolumbar scoliosis had been 
continuously in effect since August 14, 1998, a period of 
over 5 years.  As such, the provisions of 38 C.F.R. § 
3.344(a) and (b) are applicable.

The provisions of 38 C.F.R. § 3.344(a) and (b) provide that, 
where a Veteran's schedular rating has been both continuous 
and stable for five years or more, the rating may be reduced 
only if the examination upon which the reduction is based is 
at least as full and complete as the examination used to 
establish the higher evaluation.  A rating that has been in 
effect for more than 5 years will not be reduced on any one 
examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  The rating 
agency must also take into consideration whether the evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life. 

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated (although post-reduction medical 
evidence may be considered in the context of considering 
whether actual improvement was demonstrated).  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need 
not demonstrate that he is entitled to retain the higher 
evaluation; rather, it must be shown by a preponderance of 
the evidence that the RO's reduction was warranted.  See 
Brown v. Brown, supra; Kitchens v. Brown, 7 Vet. App. 320 
(1995).

Initially, the Board observes the RO did not properly apply 
the regulations regarding the procedure for reductions in 
ratings.  See 38 C.F.R. § 3.344(a).  In the instant case, the 
Veteran was provided only one VA examination, in July 2004, 
prior to the reduction in the disability evaluation for his 
service-connected lumbar spine disorder.  As the Veteran's 40 
percent disability evaluation had been in effect for more 
than five years, the rating may not be reduced on any one 
examination unless all the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  Id.  In the instant case, the Board finds that 
all evidence of record does not support the rating reduction.

In this regard, the Board observes VA treatment records 
indicate the Veteran frequently sought treatment for 
worsening back pain.  See, e.g., October 2003 and March 2004 
VA treatment records.  Resolving all doubt in favor of the 
Veteran, the Board finds that such evidence does not indicate 
the Veteran's lumbar spine disorder had undergone sustained 
improvement prior to the February 2005 rating reduction.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since the Board has found that all evidence of record does 
not support the reduction in evaluation from 40 percent to 20 
percent for the Veteran's chronic lumbar strain with 
thoracolumbar scoliosis, the Board concludes that the 
reduction of the 40 percent rating to 20 percent, effective 
from May 1, 2005, was not proper.  As such, the requirements 
for restoration have been met.  See generally 38 C.F.R. 
§ 3.344.


ORDER

Restoration of the 40 percent evaluation for chronic lumbar 
strain with thoracolumbar scoliosis is granted effective May 
1, 2005, subject to the governing regulations pertaining to 
the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


